Lr>   •   !    -..... ~

          AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Page 1 ofl
                                                                                                                                                                   ---
                                                                                                                                                                   ?
                                              UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                          v.                                                  (For Offenses Committed On or After November 1, 1987)


                           Jose Manuel Velasquez-Robles                                       Case Number: 3:19-mj-22048

                                                                                              Jesus Mos_gueda
                                                                                              Defendant's Attorney


          REGISTRATION NO. 78067408

          THE DEFENDANT:
           [:gj pleaded guilty to count( s) 1 of Complaint
                                                     ~~~~~~~~~~~~~~~~~~~~~~~~~~~



              D was found guilty to count( s) _
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

          Title & Section                    Nature of Offense                                                                  Count Number(s)
          8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                        1

              D Th_e defendant has been found not guilty on count(s)                      ~~~~~~~~~~~~~~~~~~~




              D Count(s)                                                                       dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:   ·

                                         'S    TIME SERVED                                D                                        days

              i:gJ Assessment: $10 WAIVED i:gJ Fine: WAIVED
              [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
               D Court recommends defendant be deported/removed with relative,                            charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                           Wednesday, May 22, 2019
                                                                                           Date of Imposition of Sentence


          Received
                          DUSM
                                 -f~~                              !·I .tJ P""D
                                                                IF·"~
                                                                   i:J?-=lb
                                                                           ~;.nn ~· l
                                                                                   --·~



                                                                 MAY 2 2 2019
                                                       CLER!{, U.S. DISTRICT COURT
                                                   SOUTH~RH DJSTniCT OF CALIFOHNIA
           Clerk's Office Copy                     BY                      D~PUTY                                                         3:19-mj-22048
